In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 07-1009
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
                                              Plaintiff-Appellant,
                                v.


V & J FOODS, INC., et al.,
                                           Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
                for the Eastern District of Wisconsin.
           No. 05-C-194—Rudolph T. Randa, Chief Judge.
                         ____________
   ARGUED SEPTEMBER 12, 2007—DECIDED NOVEMBER 7, 2007
                         ____________


  Before POSNER, FLAUM, and WILLIAMS, Circuit Judges.
  POSNER, Circuit Judge. The district court granted sum-
mary judgment for the defendant, the owner of a Burger
King restaurant in Milwaukee, in this suit by the EEOC
charging two forms of sex discrimination in violation of
Title VII: the creation of a hostile working environment
for women, and retaliation for opposing such discrim-
ination.
  The defendant had hired a high-school student named
Samekiea Merriweather to work at the restaurant after
2                                                 No. 07-1009

school and on weekends. She had recently turned 16 and
this was her first paying job. The general manager of the
restaurant was a 35-year-old bachelor named Tony Wilkins.
Wilkins was having sexual relations with several of the
female employees at the restaurant and he began making
suggestive comments to Merriweather. He would also rub
against her and try to kiss her. She rebuffed his advances
but he persisted. She felt as though she were working
with “a stalker all around.” He told her he wanted “a
young girl” because of “their body. You know, it’s not
all used up.” Later he said “I want to take you to the
hotel. You can have anything you want. I’ll pay you what,
5-, $600.” When she said she wasn’t interested in him,
that she had a boyfriend, he told her that “he was tired of
doing things for me and he [wasn’t] going to do [anything]
else for me because I’m sitting here giving my body away
for free when he’s trying to pay me.” At this point he
turned hostile to her. Eventually he fired her, ostensibly
though implausibly because she missed an afternoon of
work (she had been scheduled to work that morning,
and he altered the work schedule without notifying her).
But later he rehired her, and the harassment continued.
  She complained repeatedly to the shift supervisors
(junior managers in fast-food restaurants, Doe v. Oberweis
Dairy, 456 F.3d 704, 717 (7th Cir. 2006)), and to the assistant
manager of the restaurant (Wilkins’s number 2), all to no
avail. She asked the assistant manager for a phone num-
ber that she could call to complain about sexual harass-
ment. He told her he didn’t know whether he could give
her the phone number and that he wasn’t even sure there
was such a number. He did give her a number eventually,
but it was a wrong number and when she pointed this
out to him he said, “Well, I don’t know then.”
No. 07-1009                                                 3

  Merriweather’s mother came to the restaurant and
complained to a shift supervisor named McBride about
Wilkins’s sexual harassment of her daughter. Wilkins
was not present. McBride professed ignorance of the matter
and reported the mother’s intervention to Wilkins as
soon as he returned—whereupon he fired Merriweather,
this time for good, on the ground that she had involved
her mother in the matter rather than handling it “like
a lady.”
  We were astonished when V & J’s lawyer told us at
argument that Wilkins’s conduct toward Merriweather
was not sexual harassment, though in his brief he had
acknowledged that it was. We hope V & J, the owner of
numerous fast-food restaurants, knows better. The main
grounds on which the district court dismissed the suit
were not that Merriweather had not been harassed on
grounds of sex but, first, that she had failed to invoke the
company’s procedure for complaining about harassment,
and, second, that firing her because of her mother’s
intervention was not actionable retaliation for “oppos[ing]
any practice made an unlawful employment practice” by
Title VII, 42 U.S.C. § 2000e-3(a), because it was “third-party
retaliation.” The term refers confusingly to retaliation
against the victim of discrimination because someone
else opposed the discrimination.
   The judge also thought that the plaintiff had failed to
raise a triable issue of whether the reason given for her
first discharge—her failure to show up in the afternoon
after her work schedule was changed without her being
notified—was spurious and whether her second dis-
charge was partly in retaliation for her own opposition
to Wilkins’s misconduct, as distinct from her mother’s
opposition. These two determinations were simply wrong.
4                                                 No. 07-1009

The evidence was conflicting; the judge made the mistake
of trying to resolve genuine issues of material fact on
summary judgment.
  With regard to the first of the two main grounds of the
judge’s decision, an employer can avoid liability under
Title VII for harassment (on a ground, such as sex, that
constitutes a form of discrimination that the statute for-
bids) of one of his employees by another by creating a
reasonable mechanism by which the victim of the harass-
ment can complain to the company and get relief but
which the victim failed to activate. Faragher v. City of Boca
Raton, 524 U.S. 775, 807 (1998); Burlington Industries, Inc. v.
Ellerth, 524 U.S. 742, 765 (1998). If the harasser is a super-
visor and the harassment takes the form of firing or tak-
ing other employment action against the victim, the
employer’s liability is strict, id.; Faragher v. City of Boca
Raton, supra, 524 U.S. at 808, and that principle is applicable
to the two firings of which Merriweather complains. The
presence or absence of an adequate complaint machinery
is relevant only to her claim for damages for the harass-
ment that she suffered while she was employed by the
defendant, and not to her claim of having been unlaw-
fully fired.
  The mechanism must be reasonable and what is reason-
able depends on “the employment circumstances,” id.
at 765; see Wilson v. Tulsa Junior College, 164 F.3d 534, 541-
42 (10th Cir. 1998), and therefore, among other things,
on the capabilities of the class of employees in question. If
they cannot speak English, explaining the complaint
procedure to them only in English would not be reason-
able. In this case the employees who needed to be able
to activate the complaint procedure were teenage girls
working in a small retail outlet. V & J’s lawyer surprised us
No. 07-1009                                                   5

a second time by telling us that an employee’s age and
education are irrelevant to the adequacy of the grievance
machinery established by the employer—if it is a machin-
ery within the competence of a 40-year-old college gradu-
ate to operate, it will do for a 16-year-old girl in her first
paying job. An employer is not required to tailor its
complaint procedures to the competence of each in-
dividual employee. But it is part of V & J’s business plan
to employ teenagers, part-time workers often working
for the first time. Knowing that it has many teenage
employees, the company was obligated to suit its proce-
dures to the understanding of the average teenager. Cf. Doe
v. Oberweis Dairy, supra, 456 F.3d at 717. Here as else-
where in the law the known vulnerability of a protected
class has legal significance. Cf. Evory v. RJM Acquisitions
Funding L.L.C., Nos. 06-2130 et al., 2007 WL 3071678, at *3
(7th Cir. Oct. 23, 2007); United States v. Grimes, 173 F.3d 634,
638 (7th Cir. 1999).
  Ignoring this point, the company adopted complaint
procedures likely to confuse even adult employees. The
employee handbook that new employees are given has a
brief section on harassment and states that complaints
should be lodged with the “district manager.” Who this
functionary is and how to communicate with him is not
explained. The list of corporate officers and managers
at the beginning of the handbook does not list a “district
manager,” or for that matter a “general manager,” but
instead a “restaurant manager”; and there is evidence that
employees confuse “district manager” with “restaurant
[or general] manager”—that is, Wilkins, the harasser.
There is a phone number on the cover of the handbook,
and if you call it you get a receptionist or a recorded
message at V & J’s headquarters. But an employee would
6                                              No. 07-1009

not know whom to ask for at headquarters because she
is not told who her district manager is or the district of
the restaurant at which she works.
  If an employee complains to a shift supervisor or assis-
tant manager, that person is supposed to forward the
complaint to the general manager (and thus in this case
to Wilkins) even if the complaint is about the general
manager. After receiving the complaint the general man-
ager is supposed to “turn himself in,” which of course
Wilkins did not do. Nor did the shift supervisors or
assistant manager report Merriweather’s complaints to
Wilkins or to anyone else. A policy against harassment
that includes no assurance that a harassing supervisor
can be bypassed in the complaint process is unreasonable
as a matter of law. Faragher v. City of Boca Raton, supra,
524 U.S. at 808-09; see also Clark v. United Parcel Service,
Inc., 400 F.3d 341, 349-50 (6th Cir. 2005).
  The pay statements that the defendant’s employees
receive with their salary checks contain a company
“hotline” number different from the number on the cover
of the employee handbook. The pay statement says that
the number is to be used if the employee wants to “com-
ment” about the company. A complaint is not well de-
scribed as a “comment”; an employee might think the
hotline number was like a suggestion box. Also, it is
unclear whom you reach if you call that number. And the
number appears in an inconspicuous place on the pay
statement and Wilkins himself testified that he did not
know how to find it.
  Were it costly for an employer to provide a clearer
path for complaints about harassment, the cost would
have to be weighed against the benefits, the latter being
measured presumably by the increase in meritorious
No. 07-1009                                                     7

complaints that the clearer procedure would generate and
the resulting reduction in workplace harassment. An
unreasonably costly complaint mechanism would not be
reasonable. But it would cost very little, certainly for a
company of V & J’s size, to create a clear path for com-
plaints of harassment and other forms of illegal discrim-
ination. Its home page describes the company as “one of
the largest restaurant franchise companies in the country.”
www.vjfoods.com/about.html (visited Sept. 13, 2007). All
that it would have to do, we should think, would be to post
in the employees’ room (thus not visible to the restaurant’s
customers) a brief notice that an employee who has a
complaint about sexual harassment or other misconduct
can call a toll-free number specified in the notice. The
number would ring in the office of a human relations
employee and the receptionist would identify the office
as that of the company’s human relations department.
Given V & J’s size, it must have a number of human
relations personnel.
  Of course the suggested procedure would add to the
company’s costs, because its human relations department
would be processing more complaints. But the cost incre-
ment would probably not be great and in the long run it
might be trivial or even negative, since, as word of the
existence of an effective complaint procedure spread, the
amount of harassment would decline. In any event, the
defendant has the burden of proving that it has established
and implemented an effective complaint machinery—it is
an affirmative defense, Faragher v. City of Boca Raton, supra,
524 U.S. at 807-08; Burlington Industries, Inc. v. Ellerth, supra,
524 U.S. at 765—and V & J has presented no evidence at
all about the cost of adopting and administering an effec-
tive complaint machinery.
8                                               No. 07-1009

  Merriweather’s claim of retaliation also was dismissed
prematurely. But to see this one must distinguish among
several cases of third-party harassment. The first is
where a stranger to an incident of harassment—probably
a fellow employee, but functionally a bystander—com-
plains to the employer about the harassment and the
company responds by firing the employee in annoyance
at the stranger’s intervention. The statute forbids “an
employer to discriminate against any of its employees or
applicants for employment . . . because he has opposed any
practice” that violates the statute or “has made a
charge, testified, assisted, or participated in any manner
in an investigation, proceeding, or hearing under” the
statute. 42 U.S.C. § 2000e-3(a). The stranger (as we are
calling him) in our example is not a victim of discrimina-
tion (he may not even be an employee), while the victim
of discrimination is not the person who opposed the
unlawful practice. So the victim would not have a rem-
edy for the retaliation. (The stranger would, if he were
an employee and was fired for assisting the victim to press
a charge.)
  At the opposite extreme is the case in which the victim
of harassment either is represented by a lawyer and it is
the lawyer who expresses to his client’s employer the
client’s opposition to being harassed, cf. Wu v. Thomas,
863 F.2d 1543, 1547 (11th Cir. 1989), or, as in this case,
in which the victim is a minor and the “opposer” is the
minor’s parent or guardian. The right to sue for retalia-
tion because you were fired (or otherwise discriminated
against) as a result of your lawyer’s having assisted you
in opposing discrimination is implicit in the second
clause of the retaliation provision, relating to the bringing
of a charge or other litigation-related activity, normally
No. 07-1009                                                 9

handled by one’s lawyer. But the parent-guardian case is
no less clear and was held in Baird ex rel. Baird v. Rose, 192
F.3d 462, 471 n. 10 (4th Cir. 1999), albeit in a footnote, to
permit a claim on behalf of the child for retaliation.
   People often act through agents, such as lawyers; and
minors, especially because of their legal and functional
incapacities, must act through agents in any legal matter,
and their agents are their parents or guardians.
Merriweather could not have sued V & J on her own. And
if she sued by her “next friend” (her mother), as authorized
by Fed. R. Civ. P. 17(c) and illustrated by such cases as
Black v. North Panola School District, 461 F.3d 584 (5th Cir.
2006); Gant ex rel. Gant v. Wallingford Board of Education,
195 F.3d 134 (2d Cir. 1999), and—the case directly on
point—Baird, and was fired in retaliation, it would be
absurd to think that she had not been fired for her opposi-
tion to the company’s mistreatment of her. Merriweather’s
mother acted as her daughter’s agent in confronting
Wilkins about the sexual harassment of her daughter. In
retaliating against Merriweather for her mother’s inter-
vention, Wilkins was retaliating against the principal,
her daughter, just as if Merriweather’s lawyer had com-
plained to Wilkins about Wilkins’s harassing his client
and he had responded by firing Merriweather.
  The intermediate case between what we are calling the
stranger case on the one hand, and the lawyer or par-
ent/guardian case on the other, is where the employee is
“represented” in an informal sense, usually by another
employee. The “representative” is a kind of ad hoc agent,
and the courts are divided over whether retaliation against
the employee because of the opposition to harassment
manifested by his “representative” is actionable. Compare
Fogleman v. Mercy Hospital, Inc., 283 F.3d 561, 564 (3d Cir.
10                                               No. 07-1009

2002), and Smith v. Riceland Foods, Inc., 151 F.3d 813,
819 (8th Cir. 1998), both implying that such retaliation is
not actionable by the principal, with Holt v. JTM Industries,
Inc., 89 F.3d 1224, 1227 n. 2 (5th Cir. 1996), and EEOC
v. Ohio Edison Co., 7 F.3d 541, 545 (6th Cir. 1993), both
holding that it is. This court has not expressed itself on the
matter, and we need not do so in this case.
  But we must consider whether Merriweather’s mother,
because she was her daughter’s agent, should be charged
with failing to activate the company’s complaint procedure;
perhaps she should have pursued the procedure
that stumped her teenage daughter. But that would be
carrying the agency analysis too far. It would impose on
the daughter the duty of showing the mother the employee
handbook and on the mother the duty of puzzling out
how to convey a complaint of sexual harassment by her
daughter’s supervisor to the district manager for the
daughter’s restaurant. The mother is not a lawyer and
cannot reasonably be expected to have done more than
she did—remonstrate with her daughter’s supervisor.
  The judgment is reversed and the case remanded to the
district court for further proceedings consistent with
this opinion.
                                 REVERSED AND REMANDED.

A true Copy:
       Teste:

                      ________________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit

                    USCA-02-C-0072—11-7-07